PER CURIAM.
On this appeal by the plaintiff, in an action for damages for personal, injuries, from a summary judgment entered in favor of one of the defendants, we find error and reverse.
Appellant was employed by South Florida Citrus Industries, Inc. He was injured in using a spraying machine attached to and powered by a tractor. The latter was connected to the drive shaft of the spraying machine by a large nail which protruded several inches. The nail was being used as a substitute for a missing clip-pin or bolt. Also missing was a guard or shield designed for use there, and formerly so used on the machine.
*548Appellant’s clothing was caught by the nail, resulting in the loss of one of his arms. He sued numerous defendants, including the appellee. As to the latter, the complaint alleged it was jointly engaged with appellant’s employer in the “ownership, operation, maintenance and/or control of a certain citrus grove located near Arcadia, Florida;” that said defendant was under a duty to maintain the equipment involved, and that it negligently defaulted therein by reason of the condition of the equipment as above referred to; and that its said negligence was a proximate cause of appellant’s injury.
Upon examination of the pleadings and the evidence which was before the trial court on the defendant-appellee’s motion for summary judgment, we conclude that genuine triable issues were disclosed and presented which properly could not be resolved on motion for summary judgment. Included were issues as to whether the defendant-appellee was under a duty to maintain and repair the machine as alleged, and, if so, whether it was negligent therein proximately causing plaintiff’s injury.
Accordingly, the summary judgment appealed from is reversed, and the cause remanded for further proceedings.